 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   BARRY LEE BROOKINS,           )     NO. CV 21-1033-PA(E)
                                   )
12                  Petitioner,    )
                                   )     ORDER ACCEPTING FINDINGS,
13        v.                       )
                                   )     CONCLUSIONS AND RECOMMENDATIONS
14   SECRETARY OF CDCR,            )
                                   )     OF UNITED STATES MAGISTRATE JUDGE
15                  Respondent.    )
     ______________________________)
16

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Petition, all of the records herein and the attached Report and
20   Recommendation of United States Magistrate Judge.      Further, the Court
21   has engaged in a de novo review of those portions of the Report and
22   Recommendation to which any objections have been made.     The Court
23   accepts and adopts the Magistrate Judge’s Report and Recommendation.
24

25         IT IS ORDERED that Respondent’s Motion to Dismiss is granted and
26   Judgment shall be entered dismissing the Petition with prejudice.
27   ///
28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,

 2   the Magistrate Judge's Report and Recommendation and the Judgment

 3   herein on Petitioner and counsel for Respondent.

 4

 5        LET JUDGMENT BE ENTERED ACCORDINGLY.

 6

 7        DATED: May 13, 2021

 8
                                   ____________________________
                                   ____
                                     ________
                                     __    ____________________
 9                                        PERCY
                                            R Y ANDERSON
                                          PERC
                                   UNITED STATES
                                            ATES DISTRICT JUDGE
                                          STA
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        2
